ON REMAND
PER CURIAM.
We have Operation Rescue v. Women’s Health Center, 626 So.2d 664 (Fla.1993), on remand from the United States Supreme Court.
This Court in Operation Rescue approved a trial court order enjoining Operation Rescue, Judy Madsen, and others from engaging in certain activities against Aware Woman Center for Choice in Melbourne, its patients, and staff. The United States Supreme Court in Madsen v. Women’s Health Center, Inc., — U.S. -, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994), affirmed in part and reversed in part our decision. The United States Supreme Court then remanded the case to this Court for proceedings not inconsistent with Madsen.
Accordingly, we now remand this ease to the trial court to amend its injunction to conform with the dictates of the United States Supreme Court.
It is so ordered.
GRIMES, C.J, OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.